             Case 1:14-cv-07694-LJL-JLC Document 207 Filed 03/19/20 Page 1 of 2

                              KASOWITZ BENSON TORRES                            LLP


                                               1633 BROADWAY                              ATLANTA
                                                                                         HOUSTON
                                          NEW YORK, NEW YORK 10019                     LOS ANGELES
        KIM CONROY
                                                                                           MIAMI
DIRECT DIAL: (212) 506-1946                     (212) 506-1700
DIRECT FAX: (212) 500-3446
                                                                                          NEWARK
   KCONROY@KASOWITZ.COM                       FAX: (212) 506-1800                     SAN FRANCISCO
                                                                                      SILICON VALLEY
                                                                                      WASHINGTON DC




                                                                  March 19, 2020

     BY ECF

     Honorable Lewis J. Liman
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 701
     New York, NY 10007

              Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-LJL


     Dear Judge Liman:

             We write on behalf of the Defendants Andrew Wang and Shou-Kung Wang, with the
     consent of counsel for Plaintiff Yien-Koo King, to request an extension of deadlines to file
     opposition and reply briefs to the parties’ summary judgment motions, which were filed on
     February 14, 2020. The parties jointly request that the March 23 deadline to file opposition
     briefs be extended to April 13, and the April 15 date for the parties to file reply briefs be
     extended to April 27.

             In light of disruptions from the developing COVID-19 pandemic, there is good cause to
     grant the parties’ request. My partner, Thomas Kelly, is lead counsel for the Wangs and has
     taken ill. In addition, our firm is currently closed and operations are transitioning to enable
     counsel and staff to work remotely.

            Various deadlines in this matter were previously extended by the Court that affected
     deadlines to file dispositive motions. On July 30, 2019, Judge Keenan granted a request by the
     Defendants to extend the initial August 5, 2019 deadline to file dispositive motions to December
     20, 2019 to allow for expert discovery, which had not yet commenced, to be completed. (Dkt.
     184.) On September 4, the Court granted a request by Plaintiff, with consent of Defendants, to
     extend the schedule for the exchange of expert reports and depositions, which resulted in
     movement of the deadline to file dispositive motions to January 17, 2020. (Dkt. 186.) On
     January 13, 2020, the Court granted a joint request to extend the deadline to complete expert
     depositions when Defendants’ expert was unavailable due to illness, and extended the deadline to
     submit dispositive motions to February 14, 2020. (Dkt. 191.) On March 11, 2020, your Honor
      Case 1:14-cv-07694-LJL-JLC Document 207 Filed 03/19/20 Page 2 of 2

KASOWITZ BENSON TORRES                                LLP
Honorable Lewis J. Liman
March 19, 2020
Page 2
granted a request by Defendants, with consent of Plaintiff, to extend the deadline to submit
oppositions to summary judgment motions to March 23, 2020, and extended the deadline to
submit reply briefs to April 15, 2020. (Dkt. 206.)

       Accordingly, the parties jointly request that the Court issue an order:

           1) Extending the time to submit oppositions to summary judgment
              motions to April 13, 2020; and

           2) Extending the time to submit reply briefs to April 27, 2020.

      Counsel are available for a telephonic conference at the Court’s convenience should Your
Honor wish to discuss.

                                                             Respectfully submitted,


                                                             /s/ Kim Conroy
                                                             Kim Conroy


cc:    All counsel of record (by ECF)
